     Case 3:20-cv-02910-L Document 195 Filed 11/23/20              Page 1 of 20 PageID 2747



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                       §
U.S. COMMODITY FUTURES TRADING                         §
COMMISSION, et al.                                     §
                                                       §
                       Plaintiffs,                     §
                                                       §            CIVIL ACTION NO.
v.                                                     §              3:20-CV-2910-L
                                                       §
TMTE, INC. a/k/a METALS.COM, CHASE                     §
METALS, INC., CHASE METALS, LLC,                       §
BARRICK CAPITAL, INC., LUCAS THOMAS                    §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                §
and SIMON BATASHVILI,                                  §
                                                       §
                      Defendants,                      §
                                                       §
TOWER EQUITY, LLC,                                     §
                                                       §
                      Relief Defendant.                §
                                                       §



         RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING
     TO HOLD DEFENDANT ASHER IN CIVIL CONTEMPT, AND BRIEF IN SUPPORT

        COMES NOW, Kelly M. Crawford ("Receiver") and respectfully requests the Court to

schedule a hearing for Defendant Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher

("Asher") to appear before this Court in person and show cause as to why he should not be held

in contempt for his blatant violations of the clear orders of this Court, and in support thereof the

Receiver respectfully shows the Court as follows.




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                             PAGE 1
 Case 3:20-cv-02910-L Document 195 Filed 11/23/20                        Page 2 of 20 PageID 2748



                                      TABLE OF CONTENTS



   I.      Factual Background .............................................................. Pages 3 - 8

   II.     Argument .......................................................................... Pages 8 - 18

           A. The SRO was in effect ....................................... Page 9

           B. Defendant Asher Had Knowledge of the SRO ............ Page 9

           C. Defendant Asher Violated the SRO ... ........................ Pages 9 - 15

           D. Defendant Asher's Attempt to Avoid the SRO ... ........... Pages 15 - 18

   III.    Relief Requested .................................................................. Pages 18 - 19

   IV.     Conclusion ......................................................................... Page 19 -20

                                      TABLE OF AUTHORITIES

   Balla v. Idaho State Bd. of Corrections, 869 F.2d 461, 466 (9th Cir. 1989) ........ Page 18

   Citronelle-Mobile Gathering, Inc. v. Watkins, 943F.2d1297 (11th Cir. 1991) ..... Page 8

   Cookv. Ochsner Found. Hosp., 559 F.2d 270 (5th Cir. 1977) ........................ Page 8

   Giffordv. Heckler, 741F.2d263 (9th Cir. 1984) ....................................... Page 19

   Harris v. Joslin, No. 3:02-CV-192-B, 2006 WL 3770506 (N.D. Tex. 2006) ....... Page 19

   In re Bradley, 588 F.3d 254 (5th Cir. 2009) ............................................. Page 8

  Int'! Union, United Mine Workers ofAm. v. Bagwell, 512 U.S. 821,
  114 S.Ct. 2552, 129 L.Ed.2d 642 (1994) ................................................. Page 18

  SEC v. First Financial Group a/Texas, Inc., 659 F2d 660 (5th Cir. 1981) ........... Page 8

  Securities and Exchange Commission v. Resource Development Int'!;
  No. 3:02-CV-0605-R, 2004 WL 2599886 (N.D. Tex. 2004) ........................... Page 19

   Warfield v. Byron, 436 F.3d 551 (5th Cir. 2006) .......................................... Page 17




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                     PAGE2
  Case 3:20-cv-02910-L Document 195 Filed 11/23/20                  Page 3 of 20 PageID 2749



                                                I.
                                 FACTUAL BACKGROUND

        1.     On September 22, 2020 this Court entered an Order Granting Plaintiff's

Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of a Temporary

Receiver, and Other Equitable Relief (the "SRO") [Docket No. 16].         Pursuant to the SRO, this

Court appointed Kelly M. Crawford as Receiver of the assets of the Defendants and Relief

Defendant and vested the Receiver with certain authority to recover assets and investigate

claims. The SRO was extended by an Order entered by the Court on October 5, 2020 [Docket

No. 148]. On October 14, 2020, the Court entered a Consent Order of Preliminary Injunction

and Other Equitable Relief Against Defendants Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke

Asher and Simon Batashvili (the "Consent Order") [Docket No. 165]. The SRO, October 5,

2020 Order and the Consent Orders are collectively referred to herein as the "Orders".

        2.     The Consent Order maintains the SRO in full force and effect. Consent Order,      ~


21.   The SRO and the Consent Order extend to the "Defendants and Relief Defendant and their

affiliates or subsidiaries owned or controlled by Defendants or Relief Defendant (hereinafter

referred to as the "Receivership Defendants"). Consent Order,   ~   28.

        3.     The SRO provides that:

       "Defendants and Relief Defendant are immediately restrained and
       enjoined, except as otherwise ordered by this Court, from directly or
       indirectly withdrawing, transferring, removing, dissipating, or otherwise
       disposing of any assets, wherever located ....."

SRO,~    19.

Furthermore, Paragraph 33 of the SRO requires Defendant Asher to "immediately or within such

time as permitted by the Temporary Receiver in writing, deliver over to the Temporary Receiver:




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                            PAGE3
      Case 3:20-cv-02910-L Document 195 Filed 11/23/20                        Page 4 of 20 PageID 2750



                   a.   Possession and custody of all assets of the Receivership Estate, owned

                        beneficially or otherv11ise, wherever situated; ...

              4.        The "Receivership Estate" is defined in paragraph 30 of the SRO as "all funds,

properties, premises, accounts, income, now or hereafter due or wing to the Receivership

Defendants, and other assets directly or indirectly owned, beneficially or otherwise, by the

Receivership Defendants ... "

              5.        On September 26, 2020 the SRO was served upon Defendant Asher by serving it

upon an adult male who resided with Defendant Asher. A return of service was filed with this

Court on September 29, 2020. [Dock. No. 126].

              6.        On September 28, 2020, the Receiver obtained information indicating that

Defendant Asher was attempting to sell his Ferrari in violation of the SR0. 1 Upon receipt of this

information, the Receiver immediately contacted Mr. Asher by email and demanded that he

cease and desist from violating the SR0. 2 In such email, the Receiver attached a copy of the

Complaint filed against Asher, and a copy of the SR0. 3

              7.        On the evening of September 28, 2020, Defendant Asher left a voicemail message

for the Receiver in which he indicated he was informed of the Receiver's email, and denied that

he was in violation of the SR0. 4 Specifically, Defendant Asher admitted to being aware of the

SRO as follows:

                        "The consultant further informed me that there was an allegation of not

                        respecting the Honorable Judge Lindsay's Order. I deny that accusation. I'm in




1 See Appendix in Support of Receiver's Emergency Motion for Show Cause Hearing ("App.") at p. 5, if3; pp. 10-
15.
2 App. at p. 5, if4; p. 16. Fo1tunately the Receiver seized the Ferrari before it was sold by Defendant Asher.
3   Id.
4   App. at p. 5, if5; p. 17.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                      PAGE4
    Case 3:20-cv-02910-L Document 195 Filed 11/23/20                    Page 5 of 20 PageID 2751



                full compliance with the Honorable Judge Lindsay's order. And I will continue to

                be in full compliance. "

         8.     The very next day, on September 29, 2020, Defendant Asher intentionally

violated the SRO by transferring $550,000 from an account under his control at Bank of

America. 5 Specifically, Defendant Asher was the sole signatory of an account at Bank of

America in the name of "USA Accounts, Inc.". 6 On September 29, 2020, he directed Bank of

America to: 1) transfer $300,000 to another unknown account at Bank of America; and 2)

transfer $250,000 by wire to an account at Pacific Premier Bank in the name of The Voice, Inc. 7

Bank of America made the transfers as directed by Defendant Asher 8, leaving a balance of

$46,095.48 in the USA Accounts, Inc. account at Bank of America. 9

         9.     The Receiver discovered the account at Bank of America in the name of "USA

Accounts, Inc." when the Receiver intercepted a letter from Bank of America to Defendant

Asher regarding the account. 10 Upon receipt of the letter, the Receiver immediately contacted

Bank of America, obtained copies of the bank statement for September, 2020, and discovered the

unlawful transfers made by Defendant Asher after he had received and was aware of, by his own

admission, the SRO. 11

         10.    On November 20, 2020, the Receiver and counsel for the U.S. Commodity

Futures Trading Commission met and conferred with counsel for Defendant Asher telephonically




5
   App. at p. 17.
6
   App. at pp 5-6, if8; p. 22.
7
   App. at p. 22.
8
    The SRO was delivered to Bank of America on September 24, 2020 and Bank of America was required by the
SRO to freeze the account controlled by Defendant Asher. Bank of America violated the SRO by following the
instructions of Defendant Asher and transferring $550,000 out of the account on September 29, 2020.
9
   App. at p. 19.
10
   App. at p. 5, if7; p. 18.
11
   App. at pp. 5-6, if8.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                  PAGES
      Case 3:20-cv-02910-L Document 195 Filed 11/23/20                     Page 6 of 20 PageID 2752



to inform Defendant's counsel of the Receiver's discovery. 12 The Receiver made demand upon

Defendant Asher to return the $550,000 he transferred in violation of the SRO to the receivership

estate. 13

              11.     Defendant Asher refuses to return the monies.          Instead, Defendant Asher's

counsel informed the Receiver of the following claims by Defendant Asher 14 :

                        a.    Defendant Asher claims that shortly before entry of the SRO, on August 25,

                             2020 he sold USA Accounts, Inc. to TPH Boss, Inc., a company owned by

                             Athena Hunter.

                        b. Defendant Asher further claims that although he sold the company, he

                             remained the sole signatory on the bank account in the name of USA

                             Accounts, Inc. and was directed by Athena Hunter of TPH Boss, Inc. to

                             make the transfers of $550,000 after entry of the SRO.

                        c. Defendant Asher contends that Athena Hunter is not associated with any of

                             the Defendants in this case, and did not receive any monies from any of the

                             Defendants in this case.

                        d. Defendant Asher contends the momes he transferred out of the USA

                             Accounts, Inc. account at Bank of America did not constitute "Receivership

                             Assets".

                        e. Finally, Defendant Asher contends that the transfers on September 29, 2020

                             were to pay invoices received by USA Accounts, Inc.

              12.     The claims of Defendant Asher are contrary to the facts, as follows:



12   App. at p. 6, iJ9; see also App. at pp. 27-29.
13   Id.
14
     App. at pp. 6, 7, iJl I; pp. 60-68.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                 PAGE6
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                       Page 7 of 20 PageID 2753



                       a. According to the Secretary of State of Delaware, Defendant Asher is the

                            owner and incorporator of USA Accounts, Inc. 15

                       b. At all relevant times, including as of the date the SRO was issued, and the

                            days following the issuance of the SRO, Defendant Asher was the sole

                            signatory on the account in the name of USA Accounts, Inc. at Bank of

                            America. Indeed, in the days prior to issuance of the SRO Defendant Asher

                            was writing checks from the USA Accounts, Inc. account. 16

                       c. Athena Hunter, an employee of one of the entities controlled by Defendant

                            Asher 17 , was one of the top paid salesperson for the Receivership

                            Defendants.        She actively participated in swindling elderly investors. 18

                            Indeed, Ms. Hunter's role was so prominent in the wrongdoing committed by

                            the Receivership Defendants that she is a named respondent in a current

                            securities regulatory action in Alaska. 19 Athena Hunter incorporated TPH

                            Boss, Inc. on February 3, 2020 in Delaware for the purpose of receiving

                            commissions from the Receivership Defendants for sales of metals to victims

                            in this case. 20

                       d. There was no lawful basis to pay the "invoices" on September 29, 2020. The

                            invoice from The Voice, Inc. on its face indicates it is for "commissions". 21

                           If true, "commissions" are "Receivership Assets" as defined by the SRO and




15
   App.   at pp. 69-70.
 6
1  App.   at p. 6, ~8; pp. 19-26.
17
   App.   at p. 7, ~~ 13, 14; p. 76.
18
   App.   at p. 7. ~14; p. 77.
19
   App.   at p. 7, ~14; pp. 78-79.
20
   App.   at p. 7, ~14; p. 80.
21
   App.   at p. 68.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                    PAGE7
      Case 3:20-cv-02910-L Document 195 Filed 11/23/20                    Page 8 of 20 PageID 2754



                             would constitute a fraudulent transfer if paid. 22 The invoice from Talent

                             Writers, LLC for "SEO Services" and "CPM marketing ads" is addressed to

                             USA Marketing, Inc. 23 USA Marketing, Inc. is a separate and distinct entity

                             from USA Accounts, Inc. USA Marketing, Inc. is owned by Defendant

                             Asher. 24

                                                       II.

                                                 ARGUMENT

            District courts possess inherent power to enforce their orders though contempt

proceedings. Cook v. Ochsner Found. Hosp., 559 F.2d 270, 272 (5th Cir. 1977); see also,

Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1302 (11 1h Cir. 1991). A party

commits contempt when, with knowledge of a court's definite and specific order, he fails to

perform or refrain from performing what is required of him in the order. SEC v. First Financial

Group of Texas, Inc., 659 F2d 660, 669 (5 111 Cir. 1981); In re Bradley, 588 F.3d 254, 264 (5th

Cir. 2009)("We have often stated that the elements of civil contempt are (1) that a court order

was in effect, and (2) that the order required certain conduct by the respondent, and (3) that the

respondent failed to comply with the court's order")(internal quotation omitted).          Further, civil

contempt may serve two different purposes: "coercing compliance with an order or

compensating a party who has suffered unnecessary injuries or costs because of contemptuous

conduct." In re Bradley, 588 F.3d at 263.




22
     See infi·a at footnote 62.
23
   App. at p. 67.
24
   App. at p. 8, ~16.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                  PAGES
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20              Page 9 of 20 PageID 2755



          A.        The SRO was in effect at the time of the transfers and required conduct by
                    Defendant Asher.

         The SRO was in effect on September 29, 2020, the date Defendant Asher contemptuously

transferred $550,000 out of an account he controlled. Indeed, the SRO continues in effect today.

The SRO was expressly directed to Defendant Asher as one of the named defendants and

specifically restrained him from directly or indirectly withdrawing, transferring, removing,

dissipating, or otherwise disposing of any assets, wherever located ..... " SRO,   ~   19

          B.        Defendant Asher Had Knowledge of the SRO at the Time of the Transfers.

          By his own admission by voicemail to the Receiver on September 28, 2020, Defendant

Asher was aware of the SR0. 25 Indeed, by Defendant Asher claiming in the voicemail that he

was not in violation of the Court's Order, he necessarily had to be aware of its terms.

          C.        Defendant Asher Violated the SRO.

          The bank statements from Bank of America demonstrate that Defendant Asher violated

the SRO. There is no dispute that Defendant Asher was the sole signatory on the bank account

in the name of "USA Accounts, Inc." on September 29, 2020 when Defendant Asher, knowing

of the SRO, transferred $550,000 out of the account. 26 There is also no question that Defendant

Asher, as the sole signatory on the account, authorized the transfer of monies from the account

on September 29, 2020. 27 This act by Asher blatantly violated multiple provisions of the SRO

which restrained him from transferring assets subject to the SRO or exercising control over bank

accounts in his name. See SRO at~~ 15, 19, 24, 30, 33, and 34.

         The SRO defines "assets" as encompassing "any legal or equitable interest in, right to, or

claim o, any real or personal property, whether individually or jointly, directly or indirectly


25
   App. at p. 17.
26
   App. at p. 6, if8; pp. 19-26.
21 Id.




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                             PAGE9
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                  Page 10 of 20 PageID 2756



controlled, and wherever located, including but not limited to ... accounts (including, but not

 limited to, bank accounts and accounts at other financial institutions) .... and all funds, wherever

located, whether in the United States or outside the United States." SRO at~ 15.

             Using this broad definition of "assets" the SRO expressly restrained Defendant Asher

from "withdrawing, transferring, removing, dissipating, or otherwise disposing of assets". SRO,

~      19.    And yet, that is precisely what Defendant Asher did on September 29, 2020 - he

transferred, removed, and disposed of $550,000 over an account in which he was the sole

signatory. 28

             Moreover, the SRO required Defendant Asher to inform the CFTC of the USA Accounts,

Inc. at Bank of America: "To further facilitate meaningful inspection and review, Defendants

and Relief Defendant shall .... promptly provide CFTC and States staff with ... all identification

numbers and other identifying informationfor ... all accounts at any bank .... owned, controlled or

operated by Defendants or Relief Defendant". SRO at             ~   24. Defendant Asher, as the sole

signatory of the USA Accounts, Inc. account at Bank of America controlled that account and in

blatant violation of the SRO failed to identify the account for the CFTC or the States staff or the

Receiver. 29

             In appointing the Receiver and establishing the "Receivership Estate", the SRO expressly

includes all accounts of the Receivership Defendants. SRO at          ~   30. The USA Accounts, Inc.

was an account in the name of Defendant Asher at the time the SRO was issued and therefore

such account falls within the definition of the "Receivership Estate." Defendant Asher violated

this provision of the SRO by exercising control over the USA Accounts, Inc. account at Bank of

America when it was part of the Receivership Estate.


28
     App. at p. 22.
29
     App. at p. 49 (Asher Depa. P. 119, lines 6-11).


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                             PAGE 10
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                    Page 11 of 20 PageID 2757



            Defendant Asher also violated his obligations under Paragraph 33 of the SRO.         That

 paragraph required Defendant Asher to turn over to the Receiver the assets in the USA Accounts,

 Inc. over which Defendant Asher exercised control as the sole signatory. SRO at        ~   33(a). He

 failed to do so. In addition, pursuant to paragraph 33(b) of the SRO, Defendant Asher was

obligated to turn over to the Receiver records of the USA Accounts, Inc. account (including

monthly statements, canceled checks, records of wire transfers, and check registers). Defendant

Asher failed to turn over any records regarding the USA Accounts, Inc., or for that matter, any

bank account in which Defendant Asher is a signatory.

            Finally, pursuant to Paragraph 34 of the SRO, Defendant Asher is specifically ordered to

cooperate fully with the Receiver, including providing information to the Receiver that is

necessary to exercise his authority under the SRO. Defendant Asher is purposely withholding

information from the Receiver, and withheld information about the USA Accounts, Inc. account

at Bank of America and his transfer of $550,000 from that account in violation of the SRO.

Indeed, on November 5, 2020, the Receiver took Defendant Asher's deposition and specifically

asked him to identify bank accounts in which he was a signatory as of September 21, 2020 30 :

                      Q. [Receiver] "As of September 2I5t of 2020, what bank accounts are you aware

of that were active that you were using in which you were a signatory?"

                      A. [Asher]   "JPMorgan."

                      Q. [Receiver] "Okay."

                      A.[Asher]    "That's all I recall at this time."

Asher knew he was a signatory on the USA Accounts, Inc. account at Bank of America as of

September 21, 2020, and indeed transferred $550,000 out of the account on September 29, 2020.



30   App. at p. 49.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                              PAGE 11
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                    Page 12 of 20 PageID 2758



           In arrogant violation of the SRO Defendant Asher intentionally refuses to cooperate with

the Receiver in providing information. Such obstructions by Asher in violation of the SRO are

reflected by Defendant Asher's evasive testimony at his asset deposition taken by the Receiver.

In such deposition:

           1.        Asher refused to identify the place where he was staying. (p. 24, lines 12-19; P.

                     141, lines 3-12) 31 ;

           2.       Asher claimed he was unable to recall the date he returned to the United States

                    after issuance of the SRO. (p. 26, line 10-25, p. 27, lines 1-6)32 ;

           3.        Asher refused to identify the place from where he was giving his remote

                    deposition. (p. 31, lines 11-22)33 ;

           4.       Asher claimed he could not recall whether he has made any purchases other than

                    for food and water since receiving the SRO. (p. 34, line 25; P. 35, lines 1-3)34 ;

           5.       Asher claimed he did not know his cell phone number. (p. 37, lines 4-5) 35 ;

           6.       Asher claimed he did not know the last name of his friend who paid a retainer to

                    Asher's defense counsel. ( p. 42, lines 21-25; p. 43, lines 1-4)36 ;

           7.       In response to the Receiver's question as to why Asher set up an offshore account

                    in Panama, Asher claimed it was because he is interested in ecology and wanted

                    to spend time in Panama but then admitted he made one trip to Panama and

                    during that one trip opened his offshore account. (p. 52, lines 7-25) 37 ;




31
   App.   at p. 33.
32
   App.   at pp. 34-35.
33
   App.   at p. 36.
34 App.   at pp. 37-38.
35
   App.   at p. 39.
36
   App.   at pp. 40-41.
37
   App.   at p. 42.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                  PAGE12
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                        Page 13 of 20 PageID 2759



            8.         Asher admitted he has still been using his email address at "towerequity.com'', but

                       claimed he could not recall his password. Indeed, he indicated he could give it to

                       the Receiver, but to date has failed to do so. ( p. 71, lines 8-25; p. 72, lines 1-7,

                       21-23) 38 ;

            9.         Asher said he handled the purchase or a fractional interest in a building called the

                       Morgan Stanley building, but claimed he did not know what city the building was

                       located- only that the building was somewhere in Florida. ( p. 89, lines 10-25; p.

                       90 lines 1-8)39 ·
                             '         '
            10.        Asher said he had could not recall how much money was invested in the Morgan

                       Stanley Building, other than it was substantially less than $5 million, but more

                       than $50. Indeed, Asher refused to follow his counsel's instruction to provide the

                       Receiver with even a rough approximation of the amount of the investment. (p.

                       90, lines 16-25; p. 91, lines 1-19)40 ;

           11.         When asked whether anybody owed Asher any money, Asher said its possible but

                       could not recall any particulars. (p. 98, lines 23-25; p. 99, line 1)41 ;

           12.         When asked about investments made by Asher through Relief Defendant Tower

                      Equity, Asher claimed he couldn't recall the attorneys who helped with the

                       investments (p. 120, lines 14-17); couldn't recall whether Charles Schwab did any

                      business with Tower Equity or any of the Defendants (p 121, lines 4-12); and




38
   App.   at pp.   43-4.
39
   App.   at pp.   45-46.
40
   App.   at pp.   46-46a.
41 App.   at pp.   47-48.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                    PAGE 13
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                   Page 14 of 20 PageID 2760



                   couldn't recall the IPO Morgan Stanley handled in which Tower Equity invested

                   (p. 121, lines 16-22)42 ;

          13.      Asher said he did not know how much compensation or income he received from

                   Defendant TMTE a year ago, in 2019, and refused to provide an estimate. (p.

                   136, lines 1-16). In fact, he claimed not to know how much compensation or

                   income he received from any of the named Defendants or Relief Defendant in

                  2019. (p. 136, lines 17-25; p. 137, lines 1-18); 43

         14.      Asher said he did not know where his federal tax return for 2018 was or how

                  much gross income he showed on his tax return. (p. 138, lines 23-25; p. 139,

                  lines 1-21 ); 44

         15.      Asher testified he could not recall whether he executed a financial statement in

                  the past three years. (p. 139; lines 22-25; p. 140, lines 1-3);45

         16.       Asher said he did not know any phone numbers he has used in the past three

                  years. (p. 142, lines 1-9);46

         17.      Asher claimed not to know the salespersons who worked for Relief Defendant

                  Tower Equity or whether any of the salespersons also worked for Defendant

                  TMTE. (p. 150, lines 8-18); 47

         18.      Asher indicated an investment was made in Desktop Metal in 2020, but said he

                  did not know how much was invested or even if a million dollars was invested.

                  (p. 154, lines 1-9);48


42
   App. at p. 51.
43 App. at pp. 52-53.
44 App. at pp. 54-55.
45 App. at pp. 55-56.
46
   App. at p. 57.
47 App. at p. 58.
48 App. at p. 59.




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                           PAGE14
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                Page 15 of 20 PageID 2761



             Defendant Asher's numerous violations of the SRO simply demonstrate that Defendant

 Asher has no respect for this Court or its authority and does not understand the serious

consequence of choosing to disregard a federal court order.

             D.        Defendant Asher's Attempt to Avoid the SRO is a Ruse.

             The lack of respect Defendant Asher has for this Court and its orders is demonstrated by

the ruse he created to try and make an end run around the SRO and unlawfully transfer $550,000

out of the Receivership Estate. In essence, Defendant Asher argues that before the SRO was

issued he sold USA Accounts, Inc. to a person with no relationship to the Defendants or this

lawsuit and that after the SRO was issued, that person directed him, as still the sole signatory on

the USA Accounts, Inc. account, to transfer $550,000 to pay legitimate invoices.

            The ruse is exposed for what it is simply by identifying Athena Hunter as the person to

whom Defendant Asher supposedly sold USA Accounts, Inc.                Defendant Asher lied to his

attorney when he told him that USA Accounts, Inc. was sold to a person with no relationship to

the Defendants or this lawsuit. 49 Specifically, Defendant Asher claims he sold USA Accounts,

Inc. to TPH Boss, Inc., a company owned by Athena Hunter. 50 Athena Hunter was one of the

highest paid salespersons for the Defendants, swindling money from the elderly to purchase gold

and silver coins from the Defendants. 51 She formed TPH Boss, Inc. in February, 2020 to receive

commissions from the Defendants. 52 Athena Hunter worked for Defendant Asher in selling

metals, received huge commissions from the Defendants, and now is participating with

Defendant Asher in trying to perpetrate a fraud upon this Court and the Receiver in taking

$550,000 from the Receivership Estate.


49
     App. at p. 60.
50
     App. at p. 60.
51
     App. at p. 7. ifl4; p. 77.
52
     App. at p. 7, i\14.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                             PAGE 15
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20              Page 16 of 20 PageID 2762



           The notion that Defendant Asher sold USA Accounts, Inc. to Athena Hunter's company

 contradicts the evidence. The Receiver took possession of the books for USA Accounts, Inc.

 when he took possession of the Defendants' premises on September 24, 2020. The books for

 USA Accounts, Inc. do not show the issuance of any shares of stock to Athena Hunter or her

company and the transfer ledger for the company is blank. 53         Supposedly, according to the

documents Defendant Asher gave to his attorney in support of his story, the stock in USA

Accounts, Inc. was to be delivered to Hunter on or before August 25, 2020. 54 By September 24,

2020, the stock had never been issued or delivered to Hunter or her company.            Moreover,

although Defendant Asher contends he sold USA Accounts, Inc. in August, 2020, he continued

to be the owner and sole signatory of the USA Accounts, Inc. account at Bank of America. As

shown in the bank statements, Defendant Asher was signing checks withdrawn on the USA

Accounts, Inc. bank account prior to issuance of the SR0. 55

           Despite whatever backstory Defendant Asher creates as to how he was instructed by

others to transfer $550,000 out of the USA Accounts, Inc. account after he was aware of the

SRO, Defendant Asher cannot escape two critical facts:         1) at all relevant times he was the

signatory on the account; and 2) he authorized Bank of America to transfer $550,000 out of the

account.

          Because Asher was a signatory on the USA Accounts, Inc. at the time of the SRO, the

account was included within the definition of "Receivership Estate" under the SRO and Asher

was restrained from exercising any control over that account. Indeed, he was required to inform

the Receiver of the account and turn over the monies in the account to the Receiver. He ignored



53 App. at p. 7, if 12; pp. 71-75.
54 App. at p. 64.
55 App. at p. 25.




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                          PAGE 16
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                     Page 17 of 20 PageID 2763


these obligations under the SRO and instead transferred $550,000 from the account that was part

of the Receivership Estate.

         Defendant Asher's ruse also falls apart when the Court considers the recipients of the

$550,000 unlawfully transferred by Asher. A wire of $250,000 was sent by Asher to an account

at Pacific Premier Bank in the name of "The Voice, Inc." in payment of an invoice for

"commissions". 56 The Voice, Inc., like TPH Boss, Inc., is another entity formed by one of the

most successful salespersons for the Defendants. The Voice, Inc. was formed by Randall Kohn57

for the same purpose of receiving commissions from the unlawful sales of gold and silver coins

to the elderly. 58 It is well settled that commissions paid by an unlawful business such as the

Defendants were operating are recoverable as fraudulent transfers. See Warfield v. Byron, 436

F.3d 551 (5th Cir. 2006). 59 There was no lawful basis for a "commission" to be paid to The

Voice, Inc.

         Likewise, there was no lawful basis for Defendant Asher to transfer $300,000 to

supposedly pay an invoice from Talent Writes, LLC. On its face, the invoice is not even payable

by USA Accounts, Inc. 60 Instead, it is directed to USA Marketing, LLC, another entity owned

and controlled by Defendant Asher. 61

         Defendant Asher has no justification or excuse for blatantly violating the SRO. The story

he created in response to the Receiver's discovery of his contemptuous act is just that - a ruse in



56
   App. at p. 68.
57
   Like Athena Hunter, Randall Kohn was employed by one of Asher's entities. He was listed at platinum level,
presumably due to his longevity with the company and level of sales for the Defendants. App. at p. 76.
58
   App. at p. 8, if I 5.
59
   In Warfield, the Fifth Circuit Court of Appeals held that transfers made from a Ponzi scheme are made with
fraudulent intent and a broker who receives commissions for bringing in new investors provides no value in
exchange for the commissions because the broker only enlarges the number of victims of the fraud. Warfield, 436
F.3d at 560.
60
   App. at p. 67.
61
   App. at p. 8, ifl6; p. 81.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                      PAGE 17
 Case 3:20-cv-02910-L Document 195 Filed 11/23/20                  Page 18 of 20 PageID 2764



which he is using two of his most successful salespersons to take and hide money from the

Receivership Estate.

                                                   III.

                                        RELIEF REQUESTED

       Defendant Asher is thumbing his nose at this Court and its orders. He is engaging in a

consistent pattern of brazenly refusing to comply with the Court's SRO.

       1. Asher tried to sell his Ferrari in blatant violation of the SRO.

       2. Asher hid from the Receiver his account in the name of USA Accounts, Inc.

       3. Asher transferred $550,000 from the account in the name of USA Accounts, Inc.

       4. Asher refused to provide a list of entities that he owned or controlled until the

           Receiver was forced to file a Show Cause Motion.

       5. Asher refuses to cooperate with the Receiver and provide the Receiver with

           information as required by the SRO.      Instead, Asher gave one evasive answer after

           another to the Receiver's deposition questions, including refusing to disclose his

           address, his phone numbers, his passwords, his income, the whereabouts of his

          investments, or even whether he has purchased anything other than food and water

          since the SRO was entered.

       In instances where a party fails and refuses to comply with a valid, lawful, clear order,

and yet possesses the ability to comply, the Court may impose a coercive sanction such as

incarceration to obtain the parties' compliance. Int 'l Union, United Mine Workers of Am. v.

Bagwell, 512 U.S. 821, 828, 114 S.Ct. 2552, 129 L.Ed.2d 642 (1994); Balla v. Idaho State Bd. of

Corrections, 869 F.2d 461, 466 (9th Cir. 1989)("As we have previously stated, civil contempt is




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                        PAGE18
     Case 3:20-cv-02910-L Document 195 Filed 11/23/20                     Page 19 of 20 PageID 2765



appropriate when a party fails to comply with a specific and definite court order," citing Gifford

v. Heckler, 741F.2d263, 265 (9th Cir. 1984)).

         Because Defendant Asher's assets are in receivership, a financial sanction will have no

coercive effect and Defendant Asher will likely continue his disregard of the Court's Orders with

nothing to lose. Accordingly, Defendant Asher should be incarcerated62 at the nearest federal

detention center until such time as he complies with the SRO, including turning over the

$550,000 he withdrew from the Receivership Estate and providing information to the Receiver.

                                                     IV.

                                              CONCLUSION

         This receivership was established so that the Receiver could gather assets for distribution

to the elderly investors who are victims of the Defendants.                 The contemptuous actions of

Defendant Asher are causing significant damages to the Receivership Estate and ultimately the

elderly investor victims. Defendant Asher's blatant disregard of this Court's SRO must stop. In

order to maintain the integrity of its own Orders, and to insure that this Court's Orders are not

casually disregarded, this Court should order Defendant Asher to appear in person before the

Court and show cause as to why he each should not be held in civil contempt for violating the

Orders. Moreover, the Receiver requests the Court at such hearing to find Defendants Asher in

civil contempt and order that he be incarcerated at the nearest federal detention facility until such

time as he complies with the Court's Orders.

         WHEREFORE, PREMISES CONSIDERED, the Receiver respectfully requests that the

Court enter an emergency order scheduling a hearing at which Defendant Asher is ordered to

62
   Indeed, judges in the Northern District of Texas have often incarcerated persons who refuse to comply with a
receivership order. See Securities and Exchange Commission v. Resource Development Int'/; No. 3:02-CV-0605-R,
2004 WL 2599886, at *2 (N.D. Tex. 2004); and Harris v. Joslin, No. 3:02-CV-192-B, 2006 WL 3770506, at *I
(N.D. Tex. 2006).



RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                                      PAGE19
  Case 3:20-cv-02910-L Document 195 Filed 11/23/20                Page 20 of 20 PageID 2766


appear and show just cause why he should not be held in contempt of court for his violation of

the Orders of this Court; that upon such hearing the Court order that Defendant Asher be

incarcerated until such time as he complies with the Court's Orders, and grant such other and

further relief, to which the Receiver may be justly entitled.

                                              Respectfully submitted,
                                              SCHEEF & STONE, L.L.P.

                                              By:     Isl Peter Lewis
                                                      Peter Lewis
                                                      Texas State Bar No.12302100
                                                      Peter.lewis@solidcounsel.com

                                              500 N. Akard Street, Suite 2700
                                              Dallas, Texas 75201
                                              (214) 706-4200 -Telephone
                                              (214) 706-4242 -Telecopier

                                              ATTORNEY FOR RECEIVER
                                              KELLY M. CRAWFORD


                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on November 19, 2020, the Receiver and attorneys
for the U.S. Commodity Futures Trading Commission conferred by telephone with Arnold
Spencer, attorney for Defendants Lucas Asher and Simon Batashvili regarding this Motion and
Mr. Spencer opposes the relief requested.

                                                      Isl Peter Lewis
                                                      PETER LEWIS


                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on November 23, 2020, I electronically filed the
foregoing document with the clerk of the U.S. District Court, Eastern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a "Notice of
Electronic Filing" to the attorneys of record.

                                                     Isl Peter Lewis
                                                     PETER LEWIS



RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING AND BRIEF IN SUPPORT                          PAGE20
